Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 GREGORY L. BASS,
                                                            Civil Action No, 19-18869
                 P1aznt/f

        v.                                                    OPINION & ORDER

 JAY JABER, et al.,

                 Defendants.


John Michael Vazguez, U.S.D.J.

        Plaintiff Gregory L. Bass brings the above-captioned action inforniapauperis pursuant to

28 U.S.C.    § 1915. D.E. 1. This Court previously granted his application to proceed informa
pauperis but dismissed his Complaint pursuant to 28 U.S.C.     § 1915(e)(2)(B)(ii) because it failed
to state a claim upon which relief could be granted. The Court provided Plaintiff with leave to file

an amended complaint, which Plaintiff filed on December 23, 2019. D.E. 3. For the reasons

discussed below, the Court DISMISSES Plaintiffs First Amended Complaint (D.E. 3) (“FAC”).

   I.        FACTS AND PROCEDURAL HISTORY

        Plaintiffs FAC, much like the original Complaint, is handwritten and difficult to decipher.

Plaintiff is suing Jay Jaber1 and Lynnes Nissan City, Inc., alleging that he is a victim of fraud.

FAC at 1. Plaintiff appears to claim that at Lynnes Nissan City, Inc. at 318 Bloomfield Aye,

Bloomfield, NJ 07003, Jay Jaber (and possibly others) sold Plaintiff a Chevrolet Tahoe. Id.

Plaintiff alleges that during the sale Jay Jaber and/or other unnamed Lynnes Nissan employees



‘It appears from the FAC that Jay Jaber is an employee of Lynnes Nissan City, Inc.
engaged in fraudulent conduct and “got [him] for $3000.” Id. Plaintiff claims that Defendants

informed him that the Chevrolet Tahoe was a “good running car,” but it stopped running three

weeks after the purchase. Id. A few sentences later, however, Plaintiff states that the car broke

down twelve days after purchase due to a faulty transmission. Id. at 2. It thither appears that

Plaintiff bought the car on an installment plan, as he states that he made his “first payment of

$359.00 a month.” Itt The FAC also states that after the car broke down, Plaintiff visited Lynnes

Nissan and received “a bill for S 16,000 for the lone [sic] from the bank.” Id at 1. Finally, Plaintiff

appears to assert that prior to purchase, he was told that the car’s mileage was 98,000 miles, but

the real mileage was about 168,000 miles. Id. at 2. Plaintiff claims that as a result of the car

breaking down, he now owes the bank “$16,000 to $24,000 late fees.” Id.

          Plaintiff filed his initial Complaint on October 9, 2019 seeking “5000/or/more 10,000.”

D.E. I at 4 (“Compl.”). Plaintiff claimed the basis for federal court jurisdiction in the initial

Complaint was federal question. Id. at 2. This Court dismissed Plaintiffs original Complaint

because it failed to plausibly state a claim against Defendants that implicated federal question

jurisdiction. D.E. 2 at 4. Plaintiff was given thirty days to file an amended complaint addressing

the Complaint’s deficiencies. Id. at 6. Plaintiff filed the FAC on December 23, 2019 and it appears

he is seeking “$5,000” and insurance coverage on the car. FAC at 2.

    II.      LEGAL STANDARDS

             A. 28 U.S.C.    §   1915

          When allowing a plaintiff to proceed in forma pauperis, the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be ranted, or seeks monetary relief against a defendant who

is immune. 28 U.S.C.     §   1915(e)(2). When considering dismissal under      §   1915(e)(2)(B)(ii) for



                                                   2
failure to state a claim on which relief can be granted, the Court must apply the same standard of

review as that for dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6).

Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule I 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Ad. Crnp. v. Twvrnblv,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft   i&   Iqbal. 556 U.S. 662, 678 (2009), Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawffilly.” Connelly v. Lane Const Coip., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

AiL Corp., 550 U.S. at 555 (internal quotations omitted).

        In addition, because Plaintiff is proceeding pro Se, the Court construes the pleadings

liberally and holds them to a less stringent standard than those filed by attorneys. Haines i’. Kerner,

404 U.S. 519, 520 (1972).         “The Court need not, however, credit a pro se plaintiffs ‘bald

assertions’ or ‘legal conclusions.” D ‘Agostino v. CECOM RDEC, No. 10-4558, 2010 WL

3719623, at * 1 (D.N.J. Sept. 14, 2010) (quoting Morse v. Lower Merion Sch. Dist., 132 F.3d 902,

906 (3d Cir. 1997)).




                                                   3
    III.      LEGAL ANALYSTS

           At the outset, Plaintiff has not met his burden of proving that this Court has subject matter

jurisdiction over this matter. “In order to establish a basis for subject matter jurisdiction in federal

court, a plaintiffs claims must establish either federal question jurisdiction under 28 U.S.C.         §
1331, or diversity jurisdiction under 28 U.S.C.     § 1332.” Gencarelli v. New Jersey Dep ‘t ofLabor
& WorkforceDev., No. 15-3405, 2015 WL 5455867, at *1 (D.N.J. Sept. 16, 2015) (citing Hines

v. In’ington Counseling Or., 933 F. Supp. 382, 387 (D.N.J. 1996)). The burden is on Plaintiff to

prove that the Court has jurisdiction. Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d

Cir. 2000), holding mod Wed by Simon v. United States, 341 F.3d 193 (3d Cir. 2003).

           While Plaintiff asserted in his Complaint that his claims were brought pursuant to federal

question jurisdiction, D.E. 1, Plaintiff does not address jurisdiction, or federal question in

particular, in the FAC in any capacity. D.E. 3. To establish a claim under federal question

jurisdiction, Plaintiff must allege a “civil action arising under the Constitution, laws, or treaties of

the United States.” 28 U.S.C.      § 1331. Plaintiff does not cite to any federal law that might form
the basis for federal question jurisdiction. Plaintiffs allegations do not appear to give rise to any

federal law that might form the basis for federal question jurisdiction.

           Furthermore, Plaintiff does not provide the Court with any indication that his claim

implicates diversity jurisdiction pursuant to 28 U.S.C.     § 1332. To establish diversity jurisdiction
under 28 U.S.C.      § 1332(a)(l), plaintiffs must allege that they are not citizens of the same state as
any Defendant. See Midlantic Nat? Bank v. Hansen, 48 F.3d 693, 696 (3d Cir. 1995). Plaintiff

does not allege that he is a citizen of a different state than Defendants. Therefore, this Court lacks

subject matter jurisdiction over Plaintiffs claims. Plaintiffs avenue for relief lies in state court.




                                                     4
       Additionally, under Federal Rule of Civil Procedure 9, “a party must state with particularity

the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally.” Fed. R. Civ. Pro. 9(b). In the FAC, Plaintiff does

not state the circumstances of this alleged fraudulent transaction with particularity in accordance

with Rule 9(b).

        For the foregoing reasons, Plaintiff fails to plausibly plead a cause of action, and his

Complaint is dismissed. Because Plaintiff has been given an opportunity to amend the complaint

and it appears another amendment would be fhtile as far as establishing the Court’s subject matter

jurisdiction, the Court will not provide Plaintiff with additional opportunities to amend.2

        Thus, for the reasons set forth above and for good cause shown,

        JT IS on this 31st day of January, 2020,

        ORDERED that the FAC, D.E. 3, is DISMISSED; and it is thither

        ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by certified mail return receipt; and it is thrther

        ORDERED that the Clerk of the Court is directed to close this matter.




                                                          JOHN MICHAEL kUEZ, U.S.D.J.




2
  Plaintiff will not be able to bring any ffiture action in this Court against Defendants based on
the allegations in this case. However, Plaintiff may seek relief in state court.
                                                      5
